Case 1:19-cv-13775-NLH-AMD Document 22-4 Filed 06/04/20 Page 1 of 3 PageID: 291




                            Exhibit D
Case 1:19-cv-13775-NLH-AMD Document 22-4 Filed 06/04/20 Page 2 of 3 PageID: 292




 Writer’s email: David@iLawco.com




                                                                        May 12, 2020

 VIA EMAIL
 Matthew A. Green
 Joshua B. Kaplan
 Obermayer Rebmann Maxwell & Hippel LLP
 1120 Route 73
 Suite 420
 Mt. Laurel, NJ 08054
 Matthew.green@obermayer.com
 Joshua.kaplan@obermayer.com


                               Michael Sciore et al. vs. Kelly Phung et al.
                                      1:19-cv-19775-NLH-AMD


 Dear Counsel:

        We write regarding Defendants’ Kelly Phung and Studio KP, LLC (“Defendants”)
 responses to Plaintiffs’ Interrogatories. Plaintiffs request a “meet and confer” regarding the
 following responses.

 Interrogatory #2

        Defendants identify Irine Tran, Eddie Douangdara, and Peter Ly as individuals that Kelly
 Phung had conversations with regarding various topics. Plaintiffs request that Defendants
 provide an explanation as to when those conversations were held and with whom each topic was
 discussed. Similarly, Plaintiffs request that Defendants provide the date(s) Ms. Phung spoke to
 “Mary.”
Case 1:19-cv-13775-NLH-AMD Document 22-4 Filed 06/04/20 Page 3 of 3 PageID: 293




 Interrogatory #4

         Plaintiffs seek to confer regarding Defendants’ objection to the time period and their
 limited response that Ms. Phung only has one email address that had been used for
 correspondence related to the “subject matter of this litigation” when the interrogatory asked for
 all email addresses used by Defendants.

 Interrogatory #5

         Plaintiffs seek to confer regarding Defendants’ objection to the time period and their
 limited response that Ms. Phung’s username on Yelp is listed as “Kelly P.,” when the
 interrogatory asked for all usernames used by Defendants. Plaintiffs seek clarity as to whether
 Defendants have used other names, even if Ms. Phung’s current username is “Kelly P.’

 Interrogatory #7

        Plaintiffs seek to confer regarding Defendants’ failure to provide an address for Michelle
 Tran, Thao Tran, “Dip N.” a/k/a “Tiffany,” and Kevin Ching.

 Interrogatory # 10

          Plaintiffs seek to confer regarding Defendants’ failure to provide addresses for the
 individuals identified in their initial disclosures, despite being under a good faith effort to do so.
 The rule itself states, “a party is not excused from making its disclosures because it has not fully
 investigated the case....” Fed.R.Civ.P. 26(a)(1)(E). Fed. R. Civ. P. 26 does not only require
 Defendants to produce what is “in their possession,” which is what has been done. See Thurby v.
 Encore Receivable Management, Inc., D.Colo.2008, 251 F.R.D. 620 (where employer failed to
 satisfy its initial disclosure burden by only providing the business address and work telephone
 number of potential witnesses and was required to provide home addresses and personal phone
 numbers); see also Fausto v. Credigy Services Corp., N.D.Cal.2008, 251 F.R.D. 427 (Fed. R.
 Civ. P. 26 requires parties to obtain specific addresses and telephone numbers for relevant
 individuals). “A party answering interrogatories is under a duty to produce all information
 available to the party. A party is charged with knowledge of what its agents know and what is in
 the documents available to it.” Younes v. 7-Eleven, Inc., 312 F.R.D. 692, 707 (D.N.J. 2015)
 (internal citations omitted). Further, Defendants indicate that Ms. Phung is an acquaintance with
 the John Doe defendants. Accordingly, it is not a credible response that you do not have access
 to their addresses. If despite their obligations, Defendants do not have the addresses, they must
 outline the steps taken to attempt to get them.


                                                        Very truly yours,

                                                        /s/ David D. Lin
                                                        David D. Lin

                                                   2
